Citation Nr: 0703094	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-13 139	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an effective date prior to July 11, 1991 
for entitlement to service connection for mechanical low back 
disorder.

2.  Entitlement to an effective date prior to July 11, 1991 
for entitlement to service connection for costochondritis 
manifested by chest pains.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  The veteran's claims are currently under the 
jurisdiction of the Pittsburgh, Pennsylvania RO. 


FINDINGS OF FACT

1.  The veteran's service connection claims were denied by 
the Board in decisions issued in October 1982, April 1983, 
and January 1985.  

2.  In January 1989 the RO denied the veteran's request to 
reopen his claims and the veteran did not appeal that denial.

3.  Following the January 1989 Board decision an application 
to reopen the veteran's claims was first received on July 11, 
1991.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 11, 
1991, for a grant of service connection for mechanical low 
back disorder have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q) (2006).

2.  The criteria for an effective date prior to July 11, 
1991, for a grant of service connection for costochondritis 
manifested by chest pains have not been met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The Board finds that all notification and development action 
needed to render a fair decision on the claims has been 
accomplished.

In July 2003, the RO granted service connection for a 
mechanical low back disorder and for costochondritis 
manifested by chest pains.  At that time, the RO assigned 
disability ratings and effective dates.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
United States Court of Veterans Appeals (Court) further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  Because the veteran's 
service connection claims have been granted, i.e., proven, 
and she was assigned initial disability ratings and initial 
effective dates, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of the 
disability ratings and effective dates, because the claim has 
already been proven and the purpose of section 5103(a) has 
been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
her notice of disagreement, she was informed of what was 
needed to substantiate her claims for earlier effective 
dates.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The record reflects that the 
veteran's claims file is complete.  The veteran has not 
indicated that there is any additional evidence that has not 
been obtained which would be pertinent to her claims.  As 
such, the record is sufficient for a decision.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  History

By rating action in July 2003, the veteran was granted 
service connection for mechanical low back disorder and for 
costochondritis manifested by chest pains, both effective 
from July 11, 1991.  The veteran asserts that she first 
applied for service connection for these disabilities in 
August 1980 and that she should therefore be granted service 
connection from the date of her first claim.

The record reveals that it was in February 1980 when the VA 
first received the veteran's claims for service connection 
for a back disability and for a chest pain disability.  The 
Board denied her claims in October 1982.  

The veteran subsequently requested that her claims be 
reopened and her claims were once again denied by the Board 
in April 1983 and January 1985.

In December 1988, the veteran again requested that her 
service connection claims be reopened.  By rating action in 
January 1989, the RO denied the veteran's request to reopen 
her claims.  In February 1989 the RO issued the veteran a 
statement of the case and informed the veteran that she must 
submit a substantive appeal if she wished to appeal the 
February 1989 denial of her claims.  The veteran did not 
submit a substantive appeal and that decision became final.  

Following the February 1989 statement of the case, no further 
correspondence was received from the veteran until July 11, 
1991.  On July 11, 1991, the RO received a letter from the 
veteran's Senator, with an enclosed letter from the veteran 
requesting that her service connection claims be reopened.  
The RO granted the veteran's reopened claim by the July 2003 
rating action now on appeal.  The RO assigned the veteran an 
effective date of July 11, 1991 for the grant of service 
connection for a mechanical low back disorder and for 
costochondritis manifested by chest pains.

As noted above, the veteran did not submit a substantive 
appeal following issuance of the February 1989 statement of 
the case, and the January 1989 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

In this case, pursuant to the veteran's July 11, 1991 
request, the RO reopened the veteran's claims based on new 
and material evidence.  When new and material evidence is 
received after final disallowance of a claim, the effective 
date of an award of service connection will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).  In this case, the 
date of receipt of claim, is later than the date entitlement 
arose.  Accordingly, the regulations do not provide for 
assigning an effective date prior to July 11, 1991, the date 
of receipt of the reopened claim.  Accordingly, an effective 
date earlier than July 11, 1991, for a grant of service 
connection for a mechanical low back disorder and for 
costochondritis manifested by chest pain, is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Moreover, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  Although the veteran filed a 
notice of disagreement to the January 1989 rating decision, 
he did not perfect his appeal by filing a substantive appeal 
and the decision became final.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  
Consequently, the attempt to overcome finality in raising a 
freestanding claim must be dismissed.  

The Board recognizes that the claims file also contains an 
unappealed January 1992 rating action denying reopening of 
the veteran's service connection claims.  However, the claims 
file does not indicate that the veteran was informed of this 
denial.  Consequently, the Board does not find that that 
rating decision was final with respect to the veteran's 
claims.


ORDER

Entitlement to an effective date prior to July 11, 1991 for 
entitlement to service connection for mechanical low back 
disorder is denied.

Entitlement to an effective date prior to July 11, 1991 for 
entitlement to service connection for costochondritis 
manifested by chest pains is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


